DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant recites the limitation “the catching step is forcibly fitted into the outer circumference of a proximal end portion of the medicinal fluid inlet…” [emphasis added]. However, the originally filed detailed disclosure does not appear to support this limitation. The instant specification establishes the distal/proximal frame of reference based upon the location of the “medicinal fluid inlet” protruding from the syringe barrel (see Par. 2; see also Par. 9, 12, 14, 20, 55, 60, 61, 68), whereby such a frame of reference is consistent with how the prior art typically defines proximal/distal, i.e. the sharpened penetrating tip of the needle/syringe constitutes the “distal” end as it is the end most remote from the clinician/user of the syringe. Applicant’s instant claim amendment appears to contradict the manner in which the annular catching step is described (see Par. 60) which recites “the annular catching step 87 formed on the inner side end of the syringe needle hub 80 is forcibly fitted and coupled to a distal end of a connecting portion of a non-screw type medical device”. Looking at the accompanying figures the catching step (87) is formed to lie distally of the second screw-coupling portion (85), see Fig. 6 and 7, and when mated to the nozzle/inlet appears to interface with the nozzle at a location which favors the distal end (see Fig. 6 or 9) or at least the medial portion, but does not appear to provide for any engagement of a “proximal end portion” (which would be understood to comprise the junction between the inlet (60) and the barrel (50). To that extent, it is not understood that Claim 1 satisfies the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, in the alternative, the limitation “the catching step is forcibly fitted into the outer circumference of a proximal end portion of the medicinal fluid inlet…” [emphasis added] is held to be indefinite as it creates confusion as to the metes and bounds of the claim, particularly when read in light of the instant specification. To the extent that Applicant never uses the term “distal” and only defines “proximal end portion” in association with the region of the inlet to which the catching step is “forcibly fitted” such a limitation either utilizes a different standard of distal-proximal than presented in the specification, uses a broader understanding of “proximal end portion” (language which isn’t found in the specification), or is claiming a difference structure than (87) to fill the claimed “catching step”.
It is unclear if Applicant made a mistake and the claim should read “forcibly fitted into the outer circumference of a distal end portion of the medicinal fluid inlet”, if the “proximal end portion” of the “inlet” is to be understood as any part of the length of the inlet other than the immediate distally facing section, if Applicant is using a different standard for proximal/distal in the instant claim contradictory to the frame of reference of the specification, or if Applicant is attempting to assert another structure (i.e. proximal mouth of the hub (see Fig.  7 – inset) as the “catching step” which fits to abut a corresponding ledge at the proximal end of the inlet (see Fig. 9). Such confusion is further exacerbated other limitations which lack clear antecedent basis in the instant specification.
Specifically, Claim 1 recites, inter alia, the catching step is formed by a protrusion vertically convexly protruding…” Examiner notes that the phrase “vertically convexly protruding” is never used in the specification (nor are any particular analogs thereof – e.g. “vertical” is never used neither is “convex” in association with the “catching step”. Presumably “vertically convexly protruding” is intended to reference the shape of the catching step (87) illustrated in Fig. 7, whereby the catching step has a profile which protrudes radially inwardly from the inner diameter of the hub, whereby “vertically” is defined as the radial distance, where “horizontally” is defined as the longitudinal distance. However, to the extent that (87) is not understood to engage “outer circumference of a proximal end portion” [emphasis added] it is unclear whether Examiner has correctly identified the claimed “catching step” or if the “catching step” should comprise a feature which is not explicitly labeled at the proximal mouth of the hub (see approximately at ‘a’) which is shown engaging a proximal end portion of the inlet (see Fig. 9). As such, considerable speculation must be made in terms of what does or does not constitute a “proximal end portion” and pursuant thereto what understanding should be afforded to “vertically convexly protruding” in terms of establishing the “catching step”.
Further regarding Claim 1, Applicant recites “the diameter (d) of the valley”. However, no “a valley” has been previously introduced and defined by the claims and it is therefore not immediately clear to what precise structure Applicant refers. The specification describes “a valley of the female-thread-type coupling portion (Par. 40) which is understood to describe the “female” extent of the portion having a diameter “d” (see Par. 65). However, inasmuch as “valley” is never assigned to the previously claimed “a female-thread-type coupling portion having a diameter (d)” it is unclear if “valley” is intended to merely provide a different name for this structure or is intended to assign additional structure and limitations to the female-thread-type coupling.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,274,081 (“Reithmueller”) in view of U.S. Patent No. 1,180,051 (“Laurent”), U.S. Publication No. 2016/0067422 (“Davis”), U.S. Publication No. 2008/0033347 (“D’Arrigo”), U.S. Publication No. 2006/0200085 (“Watts”), and U.S. Patent No. 2,423,762 (“Everett”).
Regarding Claim 1, Reithmueller discloses a syringe set (Fig. 1) with improved engageability, the syringe set having a structure comprising:
	A syringe (see generally 16) in which a medicinal fluid inlet (16) of a predetermined length is formed to protrude at one side (see generally Fig. 1). Reithmueller is silent as to any specific structure of the syringe other than the nozzle (16) relying upon the ordinary artisan’s knowledge of the state of the art to identify the typical and customary structure of the syringe.
	For example, Laurent discloses a related syringe set (Fig. 1) comprising a syringe barrel (A) in which a medicinal fluid inlet (A’) of a predetermined length is formed to protrude at one side and a plunger (B) is fitted and coupled to an opening at the other side (see Fig. 1). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe of Reithmueller as a piston/plunger type syringe, as disclosed by Laurent, whereby such a design is considered to be standard for providing a syringe capable of performing hypodermic injections.
	Reithmueller discloses a syringe needle hub (14) in which a syringe needle (10) is provided and which is configured to be fitted and coupled to the outer circumference of the medicinal fluid inlet (see Fig. 1); and
a second screw-coupling portion (15) formed on an inner circumference of the syringe needle hub and configured to be coupled to a first screw-coupling portion (not shown), formed on an outer circumference of the medicinal fluid inlet (see Pg. 1, Ln. 52 – 57).
Reithermueller discloses the invention substantially as claimed except for explicitly disclosing that the first screw-coupling portion is formed as a female-thread-type coupling portion having a diameter (d) smaller than a reference diameter (D) of the medicinal fluid inlet, the second screw-coupling portion provided on the inner circumference of the syringe needle hub is formed as a male-thread-type coupling portion configured to be coupled to the female-thread-type coupling portion. Rather Reithermueller appears to illustrate the threads (15) of the hub as female threads, whereby it should be presumed that the corresponding threads of the nozzle (16) would be understood to comprise male threads. However, Davis discloses a related syringe (52) comprising a threaded inlet/nozzle (TT) having threads (T) thereon, whereby these threads may be either female or male configurations (Par. 63). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe nozzle of the invention of Reithermueller to comprise female threads, i.e. a type defining threads which comprise an inward valley so as to define a diameter (d) at the valley smaller than a reference diameter (D) of the medicinal fluid inlet, the second screw-coupling portion provided on the inner circumference of the syringe needle hub is formed as a male-thread-type coupling portion configured to be coupled to the female-thread-type coupling portion the threads sealing the hub to the inlet to prevent leakage thereby, as dislclosed by Davis, whereby Davis establishes male and female threads to be known, suitable alternatives to one another whereby simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) and whereby it has been found that the simple reversal of an cooperatively mating engaging structure requires only routine and customary skill in the art, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).


    PNG
    media_image1.png
    1317
    258
    media_image1.png
    Greyscale

Supplemental Figure: Reithmueller in view of Laurent and Davis – modified to reverse the male/female arrangement such that the hub comprises male threads and the nozzle comprises female threads – such a mere reversal being obvious, predictable, and only involving the substitution of arrangements (female threads as an alternative to male threads) as is known in the art.

	Reithermueller, as modified above, discloses the invention substantially as claimed except that the hub further comprises a “catching step” having an annular shape is formed to protrude a predetermined height from an inner side of the male-thread-type coupling portion formed on the inner circumference of the syringe needle hub. However, D’Arrigo discloses a related hypodermic syringe set (Fig. 12) comprising a syringe barrel having a medication inlet (256) configured to sealingly mate with a corresponding hub (268) wherein the hub and inlet can mate through the use of sealing threads (281) on the hub which correspond to threads (262) on the inlet (Par. 39 and 40), whereby the operative function of the threads can be supplemented by an annular sealing ring (275) formed as a protrusion on the hub which vertically and convexly protrudes therefrom so as to comprise a catching step in accordance with the broadest reasonable interpretation of the claims, the catching step being forcible fitted into the circumference of a proximal end portion of the inlet to provide a supplemental seal to prevent leakage of a medicinal fluid (Par. 39, 40). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a catching step to the modified invention of Reithmuller to supplement the function of the threads and create a secondary seal, as disclosed by D’Arrigo, thereby forming a redundancy of seals to improve the fluid-tightness and resistance to leakage of the hub/inlet arrangement.
	Examiner notes that it has been held that the rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), whereby the prior art (see Watts – Figs. 3A – 4C) discloses alternative catching step type annular sealing rings can be provided at various longitudinal locations between various corresponding mating surfaces to produce similar, efficacious results irrespective of the precise location of the catching step/annular sealing ring. To that extent, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to vary the location of the annular sealing ring/catching step of the modified invention of Reithmuller to a variety of different locations between the surfaces of the inlet and hub, as disclosed by Watts, whereby the precise location of such a catching step/annular sealing ring constitutes merely an obvious design choice so as to contact various portion(s) along the length of the syringe nozzle/nose body including both distal and proximal locations thereof.
	Reithmueller, as modified, discloses the invention substantially as claimed except that the female threads are of the type with horizontal valleys, rather Reithmueller illustrates V-shaped threads. However, it is well-known in the art that V-shaped threads and square shaped threads are notoriously well-known equivalent alternatives of one another (see e.g. Everett - Col. 3, Ln. 45-49), whereby such square threads create cross-sections of end portions of the valleys of the threads which are in a horizontal state.
As such, i would have been obvious for a person having ordinary skill in art at the time the invention was made to substitute square shaped threads for the “V-shaped threads of modified Reithmueller such that the surfaces of the valleys and the thread are horizontal in a cross-sectional view, whereby Everett clearly establishes the two shapes to be known, suitable equivalents to one another and only the expected results of simple substitution of equivalent, alternative thread shapes for intraoperatively connect a syringe hub and inlet would be accomplished. It has been held that simple substitution of known equivalents requires only routine and customary skill in the art, see KSA International Co. v. Teleflex Inc., 550 US. 398 (2007) and it has been further found that mere changes in shape likewise only require routine and customary Skill in the art, see In re Dailey, 357 F.d2d 669, 149 USFO 47 (COPA 1966). The ordinary artisan would immediately recognize and appreciate that the invention of Pettis would work equally well with either “V-shaped threads or square threads and therefore such a modification is a clear obvious design choice.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/17/2022